Citation Nr: 1616044	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1943 to January 1964.  He died in September 1988.

Following the Veteran's death, his spouse ("widow") applied for, and was awarded, VA survivor benefits.  She subsequently passed away in April 2006.  The appellant in this case is the daughter of the widow and she is seeking to ensure that any accrued benefits due to her mother were appropriately paid.

This appeal comes to the Board of Veterans' Appeal (Board) from a November 2008 administrative determination which found that the widow had been owed $672.00 at the time of her death.

In January 2014 the appeal was remanded as the appellant had requested a Board hearing be scheduled at the local RO (Travel Board).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In September 2014, the RO sent the appellant notice of her Board hearing, which had been scheduled for November 2014.  Later in September 2014, the notification letter was returned to the RO and marked as undeliverable.  As the appellant had not received the notice, she did not appear for the scheduled hearing.  In July 2015, the appellant submitted a change of address form.  In March 2016, through her representative, the appellant requested that her Board hearing be rescheduled.  As the appellant was not notified of the hearing at her proper address, and she has indicated that she still desires a hearing, the Board finds good cause to reschedule her hearing.  38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for a Travel Board hearing in accordance with her request.  The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




